DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Consistent with the opinion in Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc), the claim limitation “communication module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “communication module” coupled with functional language “for receiving a signal from a transmitter of a continuous glucose monitoring device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an antenna and any other hardware and circuitry necessary for receiving and processing a signal output by sensor electronics. Such hardware and circuitry may be interpreted as a general purpose processor that has been suitably programmed to perform particular functions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112, sixth paragraph, must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112, sixth paragraph, the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
A rejection under § 112, second paragraph, is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm. Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Because the processing algorithms that transform the general purpose processing components of the communication module have not been disclosed in the specification, claims 1-14 must be rejected as being indefinite.
Claims 2-14 are rejected in that these claims lack an antecedent basis for "the device" as used in the claims. While a wearable device is disclosed in claim 1, other claims disclose an "electronic device," for example. The claims are unclear whether "the device" refers to the "wearable device" or some other device. 
Claim 7 states, “wherein the communication module is configured to store data received from the transmitter and relay the data to the other electronic device at regular intervals.” It is unclear whether it is only the relaying or both the storing and the relaying that are to be done at regular intervals. For purposes of examination, the claim is understood as only requiring the relaying to be performed at regular intervals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0001538 A1 to Kraft et al. (“Kraft”).
As to claim 1, Kraft discloses a wearable device for providing an alert to a user regarding the user's blood glucose value, the device comprising: 
a communication module for receiving a signal from a transmitter of a continuous glucose monitoring device (see [0027] and Fig 2, element 6); and 
an alert interface configured to provide a first alert when the wearer's blood glucose value is within a predetermined range (see [0028] – “Visual alarms may be configured to emit a plurality of colors, for example, where green indicates that the primary user is in a euglycemic state, yellow indicates that the primary user is in or entering a potentially hypo or hyperglycemic zone, and red indicates that the primary user's glucose level has entered unsafe hypo or hyperglycemic zone, where a blue light indicates a system failure or problem.”), and 
a second alert that the wearer's blood glucose value is outside the predetermined range (see [0028] – “Visual alarms may be configured to emit a plurality of colors, for example, where green indicates that the primary user is in a euglycemic state, yellow indicates that the primary user is in or entering a potentially hypo or hyperglycemic zone, and red indicates that the primary user's glucose level has entered unsafe hypo or hyperglycemic zone, where a blue light indicates a system failure or problem.”). 
As to claim 2, Kraft further discloses wherein a band configured to be worn about a wrist of a wearer, wherein the communication module and the alert interface are incorporated into the band (see [0027] – an armband is capable of being worn about a wrist). 
As to claim 3, Kraft further discloses wherein the band comprises a closed loop having no endpoints ([0027] – a band has no endpoints). 
As to claim 5, Kraft further discloses wherein the alert interface comprises a display including at least one of a liquid crystal display, one or more light-emitting diodes, one or more organic light-emitting diodes, an electronic paper display, a color- or pattern-changing material, or a text display (see [0028]). 
As to claim 13, Kraft further discloses wherein a functionality of the alert interface is limited to providing positive feedback when the user's blood glucose remains within a desired glucose range for a set period of time, and providing negative feedback when the user's blood glucose is outside the desired glucose range (see [0028] – the red and green colors amount to negative and positive feedback). 
As to claim 14, Kraft further discloses wherein the device is configured to be in physical contact with skin of a wearer at all times when worn by the wearer ([0027]). 
As to claim 15, Kraft discloses a method of providing an alert to a user regarding the user's blood glucose value, the method comprising: 
receiving a signal providing information about the user's current blood glucose value (see [0027] and Fig 2, element 6); and 
providing a first alert when the user's current glucose concentration is within a predetermined range, and a second alert when the user's current glucose concentration is outside the predetermined range (see [0028] – “Visual alarms may be configured to emit a plurality of colors, for example, where green indicates that the primary user is in a euglycemic state, yellow indicates that the primary user is in or entering a potentially hypo or hyperglycemic zone, and red indicates that the primary user's glucose level has entered unsafe hypo or hyperglycemic zone, where a blue light indicates a system failure or problem.”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft as applied to claim 3 and further in view of US 2015/0052943 A1 to Inglis.
As to claim 4, Kraft does not explicitly disclose wherein the band is constructed of a resilient material. However, Inglis discloses a band being constructed of a resilient material (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the band disclosed by Kraft with the resilient band of Inglis to provide the predictable result of allowing the band to be easily stretched and placed over the hand and onto the wrist. 
Claims 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft as applied to claim 1 and further in view of US 2008/0092638 A1 to Brenneman et al. (“Brenneman”).
As to claims 6-7, Kraft does not explicitly disclose wherein the communication module is configured to store data received from the transmitter and relay the data to the other electronic device, wherein the relaying occurs at regular intervals. Kraft does, however, show that the sensor generates sensor signal data and sends it to relay 4, which is coupled to handheld device 2, and relays data to signal receiver 6 (see [0026]-[0028]). Both the handheld device 2 and signal receiver 6 are capable of displaying analyte data and issuing alerts from that data. 
Brenneman discloses communication module configured to store data received from the transmitter and relay the data to the other electronic device, wherein the relaying occurs at regular intervals (see Fig 1, element 12, [0032]-[0037] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication module and alert interface of Kraft with the storage and relaying at predetermined intervals of Brenneman as such a combination would merely be the duplication of a known technique for reducing data transmission requirements to a device ready for improvement.   
As to claim 8, Brenneman further discloses wherein the device is configured to process or partially process the data prior to relaying it to the other electronic device (see [0038] – associating sensor data with sequence identifiers). 
As to claim 9, Brenneman further discloses wherein the communication module is configured to store data received from the transmitter and relay the data to the other electronic device upon user request (see [0045] – update requests allow transmission of sensor data to electronic device). 
As to claim 10, Brenneman further discloses wherein a user request to relay the data may be initiated using the device (see [0045] – “A data-transmission triggering event may include occurrence of an alarm condition (e.g., exceeding a threshold indicating a hypoglycemic or hyperglycemic condition), passage of a predetermined time interval, an update request from the RMD 14, or the like. Thus, the sensor module 12… may trigger data transmission.”)(emphasis added). 45 
As to claim 11, Brenneman further discloses wherein the communication module is configured to relay the signal received from the transmitter to the another electronic device in response to a trigger ([0045]). 
As to claim 12, Brenneman further discloses wherein the trigger comprises a user request, a glucose concentration, a change in state or zone or range of a glucose concentration, or glucose information meeting one or more predetermined criteria ([0045]). 
As to claim 16, Kraft fails to disclose the further step of relaying the signal to an electronic device. Kraft, however, does state that the transmitter on the communication module is capable of bi-directional communication (i.e., the communication module is able to both receive and transmit information via a transceiver). Brenneman teaches a similar device that is configured to relay a blood glucose concentration signal from a transmitter to another electronic device (see Fig 1, element 12, [0032]-[0037] and [0045]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the communication module of Kraft with the relay of signal from the transmitter to another electronic device as taught by Brenneman to provide the predictable result that is off-line data storage and analysis.
As to claim 17, Brenneman further discloses storing data received from the signal and relaying the data to the electronic device at regular intervals (see [0045]). 
As to claim 18, Brenneman further discloses processing or partially processing the data prior to relaying it to the electronic device (see [0038] – associating sensor data with sequence identifiers). 
As to claim 19, Brenneman further discloses storing data received from the signal and relaying the data to the electronic device when the user requests (see [0045] – update requests allow transmission of sensor data to electronic device). 
As to claim 20, Kraft further discloses wherein the signal is received using a first wireless communication protocol and relayed using a second, different, wireless communication protocol (see [0033] – receiving and sending occur using different protocols).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791